In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-608V
                                     Filed: December 5, 2017

 * * * * * * * * * * * * * *                       *
 CATHERINE CINTRON, As parent and                  *       UNPUBLISHED
 legal representative of her minor son             *
 E.C.,                                             *
                                                   *       Decision on Attorneys’ Fees and Costs;
                 Petitioner,                       *       Respondent Does Not Object.
 v.                                                *
                                                   *
 SECRETARY OF HEALTH                               *
 AND HUMAN SERVICES,                               *
                                                   *
          Respondent.                              *
 * * * * * * * * * * * * *                     *   *

Elizabeth Muldowney, Sands Anderson, PC, Richmond, VA, for petitioner.
Ryan Pyles Esq., U.S. Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On May 24, 2016, Catherine Cintron (“Ms. Cintron,” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program2 on behalf of her minor
child, E.C. Petitioner alleges that E.C. developed autoimmune hemolytic anemia after receiving
influenzae b (“Hib”), diphtheria-tetanus-acellular pertussis (“DTaP”), inactivated polio virus
(“IPV”), pneumococcal conjugate, and rotavirus vaccinations on May 31, 2013. See Petition
(“Pet.”), ECF No. 1. The parties agreed to settle this case, and a stipulation was filed on June 12,


        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                       1
2017. ECF No. 21. On June 13, 2017 the undersigned issued a Decision awarding compensation
to petitioner based on the parties’ stipulations. See Decision, ECF No. 22.

        On December 1, 2017, petitioner filed a Motion for Attorneys’ Fees and Costs requesting
attorneys’ fees and costs totaling $37,606.13.3 Motion for Fees, ECF No. 31. Petitioner’s counsel
notes that during the pendency of this matter, she transitioned her practice from Rawls McNelis,
PC to Sands Anderson, PC. Id. at 7. Accordingly, fees and costs were incurred by both firms. For
Rawls McNelis, PC, petitioner requests attorneys’ fees in the amount of $33,800.30 and
attorneys’ costs in the amount of $1,115.27, for a total amount of $34,915.57. Id. at 8. For Sands
Anderson, PC, petitioner requests attorneys’ fees in the amount of $2,682.80 and attorneys’ costs
in the amount of $7.76, for a total amount of $2,690.56. Id.

       In accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred $1,266.50 in out-of-pocket expenses. Id.

        On December 4, 2017, respondent filed a response to petitioners’ Motion for Fees.
Response, ECF No. 32. Respondent provided no specific objection to the amount requested or
hours worked, but instead, “respectfully recommend[ed] that the Special Master exercise her
discretion and determine a reasonable award for attorneys’ fees and costs.” Id. at 3.

     Petitioner filed a reply on December 5, 2017, reiterating her request for fees and costs.
ECF No. 33.

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
§ 15(e)(1). Based on the reasonableness of petitioner’s request, the undersigned GRANTS
petitioner’s motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $38,872.634 as follows:

           A lump sum of $1,266.50 in the form of a check payable solely to petitioner,
            Catherine Cintron;

           A lump sum of $2,690.56 in the form of a check jointly payable to petitioner and
            petitioner’s counsel, Elizabeth Muldowney, Esq.; and

           A lump sum of $34,915.57 in the form of a check jointly payable to petitioner and
            Rawls Law Group.


        3
           I have made no determination as to appropriate hourly rates in this matter; I merely conclude
that the total sums requested seem reasonable and appropriate.
        4
          This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for legal
services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees
(including costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y of
Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).

                                                     2
        The Clerk of the Court is directed to enter judgment in accordance with this Decision.5

        IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




        5
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   3